IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Dale Levy,                                      :
                      Appellant                 :
                                                :
               v.                               :
                                                :
Zoning Board of Adjustment                      :   No. 1205 C.D. 2020
of the City of Philadelphia                     :   Submitted: March 18, 2022


BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE MARY HANNAH LEAVITT, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                  FILED: July 15, 2022

               Dale Levy (Levy) appeals from the Philadelphia County Common
Pleas Court’s (trial court) October 16, 2020 order affirming the City of Philadelphia
(City) Zoning Board of Adjustment’s (ZBA) decision that granted use and
dimensional variances to create two lots from one existing lot at 2034-2036 Pine
Street (Property), and for the erection of a single-family home on one of the newly
created lots. Levy presents one issue for this Court’s review: whether Fitler Square
Equities, LLC (Applicant) established the requisite hardship, pursuant to the
Philadelphia Zoning Code (Zoning Code)1 and Pennsylvania decisional law, to
provide a legal basis for the ZBA to issue the use variance. After review, this Court
affirms.
               The Property is a 3,328-square-foot, mid-block lot that fronts on Pine
Street and extends to Waverly Street. It is improved with an existing three-story,

       1
         Phila., Pa., Zoning Code (2012), https://codelibrary.amlegal.com/codes/philadelphia (last
visited July 14, 2022).
multi-family (six-unit) dwelling facing Pine Street. The rear of the lot, at its Waverly
Street side, holds nine accessory, open-air parking spaces. The Property is zoned
RM-1 Residential. On May 28, 2018, Applicant applied to the City’s Department
of Licenses and Inspections (L&I) for a Zoning/Use Registration Permit for the
Property. Applicant proposed to create two lots from one existing lot -- Parcel A (a
1,555-square-foot lot fronting on Pine Street), and Parcel B (a 1,773-square-foot lot
fronting on Waverly Street), and construction of a four-story, single-family home
with roof and rear decks and three accessory interior parking spaces on Parcel B with
no change to the existing, multi-family dwelling on Parcel A.
             L&I determined that Applicant’s proposal failed to comply with the
Property’s RM-1 Residential zoning classification requirements in the following
respects: (1) the proposed single-family home would be 44 feet in height, when a
maximum height of 38 feet is permitted; (2) the proposed 3-car garage would be
accessed from Waverly Street, the front street for Parcel B, where parking is
prohibited unless accessed from a shared driveway, alley, or rear street; (3) proposed
Parcel A would include 22% open area when a minimum of 25% open area is
required; and (4) Parcel A’s proposed rear yard would be 4 feet 7 inches deep when
a minimum depth of 9 feet is required. Accordingly, L&I issued a Notice of Refusal
(Refusal) on June 5, 2018.
             Applicant appealed from L&I’s Refusal to the ZBA on June 25, 2018.
In its Application for Appeal, Applicant contended that strict compliance with the
Zoning Code created an unnecessary hardship due to the limited space and physical
dimensions of the Property, and it seeks only minimal modification of the Zoning
Code. Prior to appearing before the ZBA, Applicant attended two public meetings
with the Center City Residents’ Association (CCRA), the area’s Registered
Community Organization, and met with neighbors.


                                           2
              Following the August 28, 2018 meeting, CCRA’s Zoning Committee
voted to oppose Applicant’s requested variances. Based on community input at
these public meetings, Applicant revised its proposal to satisfy the open-area
requirement for Parcel A. Applicant also increased the proposed rear-yard depth
from four feet, seven inches to six feet, seven inches (to be closer to the Zoning
Code’s nine-foot minimum requirement). Applicant also decreased the proposed
structure’s height from 44 feet to 42 feet (to be closer to the Zoning Code’s
maximum allowed 38-foot height). Finally, Applicant decreased the proposed
interior parking garage from three cars to two. As a result of these revisions, L&I
issued an updated Notice of Refusal that included one use and two dimensional
zoning refusals, which Applicant received the morning of the hearing and submitted
to the ZBA and CCRA counsel at the hearing. The updated Notice of Refusal
specified that Applicant’s proposed development of Parcel B still exceeded the
maximum structure height permitted, the accessory parking use was still prohibited
in the RM-1 Residential zoning district, and Parcel A still did not meet the minimum
rear-yard depth requirement.
              On September 12, 2018, the ZBA held a hearing and, at its conclusion,
voted unanimously to grant the appeal with provisos restricting the maximum
structure height to 38 feet (thus negating the need for a variance) and the maximum
interior parking garage to 2 cars. Levy appealed to the trial court. The trial court
heard oral argument on December 18, 2019. On October 16, 2020, the trial court
affirmed the ZBA’s decision. On November 12, 2020, Levy appealed to this Court.2


       2
          “Where, as here, the trial court does not take additional evidence, this Court’s review
determines whether the [ZBA] committed an abuse of discretion or an error of law. An abuse of
discretion will be found where the [ZBA’s] findings of fact are not supported by substantial
evidence.” Frederick v. Allegheny Twp. Zoning Hearing Bd., 196 A.3d 677, 686 n.13 (Pa. Cmwlth.
2018) (citation omitted).


                                               3
On November 17, 2020, the trial court directed Levy to file a Concise Statement of
Errors Complained of on Appeal pursuant to Pennsylvania Rule of Appellate
Procedure (Rule) 1925(b) (Rule 1925(b) Statement). Levy filed her Rule 1925(b)
Statement on December 8, 2020. On January 6, 2021, the trial court filed its opinion
pursuant to Rule 1925(a) (Rule 1925(a) Opinion).
               Preliminarily, Intervenor Center City Development, LLC (CCD)3
asserts that Levy’s brief should be stricken for failure to comply with the
Pennsylvania Rules of Appellate Procedure.4 Specifically, CCD contends that
because Levy’s brief contains only two citations to the record, it violates Rules
2117(a)(4) and 2132(a). CCD further argues that, because this Court previously
directed Levy to file an amended brief and a Reproduced Record that conforms to
the requirements of Chapters 1 and 21 of the Rules “or this case will be dismissed
as of course[,]” this Court should dismiss Levy’s appeal for noncompliance. May
26, 2021 Order.
               Rule 2117(a) provides, in relevant part:

               General rule. The statement of the case shall contain, in
               the following order:
               ....
               (4) A closely condensed chronological statement, in
               narrative form, of all the facts which are necessary to be
               known in order to determine the points in controversy,
               with an appropriate reference in each instance to the place
               in the record where the evidence substantiating the fact
               relied on may be found. See Rule 2132 (references in
               briefs to the record).



       3
         CCD is the Property’s equitable owner. By September 14, 2021 Order, this Court
precluded the City from filing a brief for failure to file a brief pursuant to this Court’s August 3,
2021 Order.
       4
         Levy did not file a reply brief in response to this assertion.
                                                 4
Pa.R.A.P. 2117(a). Rule 2132(a) states:
              General rule. References in the briefs to parts of the
              record appearing in a reproduced record filed with the
              brief of the appellant (see Rule 2154(b) (large records))
              shall be to the pages in the reproduced record where those
              parts appear, e.g.: “(R. 26a)”. If the record is reproduced
              after the briefs are served in advance typewritten or page
              proof form (see Rule 2185(c) (definitive copies)), the brief
              may also contain references to the pages of the parts of the
              original record, e.g.: “(Tr. 279-280; R. 26a-27a)”.

Pa.R.A.P. 2132(a).
              This Court issued the May 26, 2021 Order because the lettering in
Levy’s original brief was smaller than 14-point, and she failed to file a Reproduced
Record that was due on or before April 28, 2021. Levy filed an amended brief on
June 9, 2021, with the correct font, and a Reproduced Record on June 10, 2021.
Therefore, because Levy complied with this Court’s Order, dismissal of her appeal
is not warranted. Concerning Levy’s failure to cite to the record, “[a] review of
[Levy’s] brief reveals that[,] although not in compliance with the Rules, it
nevertheless permits meaningful appellate review. Thus, [this Court] shall discuss
the merits of [Levy’s] arguments.” Borough of Riegelsville v. Miller, 639 A.2d 1258,
1261 n.3 (Pa. Cmwlth. 1994).
              Levy first argues that Applicant did not establish the requisite hardship
for a use variance to include accessory parking with its construction of a single-
family home on Parcel B.5 CCD rejoins that the hardship lies in the fact that the
project that is most consistent with the character of the neighborhood, most feasible,
and also most beneficial for the community, is also the project that requires
Applicant to give up all of its parking on a street that has no on-street parking.

       5
          Although Section 14-303(8)(e)(.1)(.a)-(.h) of the Zoning Code, Zoning Code §14-
303(8)(e)(.1)(.a)-(.h), sets forth the general criteria necessary to obtain a dimensional or use
variance, Levy specifically challenges the unnecessary hardship required for the use variance
granted herein. See Section 14-303(8)(e)(.2) of the Zoning Code, Zoning Code §14-303(8)(e)(.2).
                                               5
            Section 14-303(8)(e)(.2) of the Zoning Code provides:

            Use Variances.
            To find an unnecessary hardship in the case of a use
            variance, the [ZBA] must make all of the following
            findings:
            (.a) That there are unique physical circumstances or
            conditions (such as irregularity, narrowness, or
            shallowness of lot size or shape, or exceptional
            topographical or other physical conditions) peculiar to the
            property, and that the unnecessary hardship is due to such
            conditions and not to circumstances or conditions
            generally created by the provisions of this Zoning Code in
            the area or zoning district where the property is located;
            (.b) That because of those physical circumstances or
            conditions, there is no possibility that the property can be
            used in strict conformity with the provisions of this Zoning
            Code and that the authorization of a variance is therefore
            necessary to enable the viable economic use of the
            property;
            (.c) That the use variance, if authorized, will not alter the
            essential character of the neighborhood or district in which
            the property is located, nor substantially or permanently
            impair the appropriate use or development of adjacent
            property, nor be detrimental to the public welfare; and
            (.d) That the hardship cannot be cured by the grant of a
            dimensional variance.

Zoning Code §14-303(8)(e)(.2).
            Concerning hardship, the Pennsylvania Supreme Court has held:

            [A] zoning board’s discretion is “not so circumscribed as
            to require a property owner to reconstruct a building to a
            conforming use regardless of the financial burden that
            would be incident thereto[, e]specially . . . where the
            change sought is from one nonconforming use to another
            more desirable nonconforming use that will not adversely
            affect but better the neighborhood.”


                                         6
Marshall v. City of Phila., 97 A.3d 323, 330 (Pa. 2014) (quoting O’Neill v. Phila.
Zoning Bd. of Adjustment, 120 A.2d 901, 904 (Pa. 1956)). “It is the function of the
zoning board to determine whether the evidence satisfies the criteria for granting a
variance.” Id. at 331. “We may conclude that the zoning board abused its discretion
only if its findings are not supported by substantial evidence, which we have defined
as ‘relevant evidence which a reasonable mind would accept as adequate to support
the conclusion reached.’” Id. (quoting Twp. of Exeter v. Zoning Hearing Bd., 962
A.2d 653, 659 (Pa. 2009)). “An appellate court errs when it substitutes its judgment
on the merits for that of a zoning board.” Id.
               The ZBA made the following relevant Findings of Fact:6

               11. [Katherine] Missimer[, Esquire, (Missimer) on behalf
               of CCD] began by noting that the Property is zoned as
               RM-1 Residential Multi-Family District, and includes
               an existing multi[-]family[] structure fronting on Pine
               Street and nine pad parking spaces currently in use;
               accessed via Waverly Street. As she later put it, “[w]e’re
               currently a parking lot.” [Reproduced Record (R.R.) at
               15.7]
               12. Addressing the use refusal for accessory parking, []
               Missimer explained that there is no on[-]street parking
               for the 2000 block of Waverly Street.               She
               acknowledged that accessory parking is prohibited in
               Center City zoning districts but cited numerous
               neighboring properties with existing accessory parking
               and characterized parking as “common” nearby. [R.R.
               at 12.]


       6
          Page 5 of the ZBA’s decision, containing Findings of Fact Nos. 28-35, is not included in
the Original Record, the Reproduced Record, or the Appendix to Levy’s brief. Those Findings of
Fact appear to reference the testimony of Stanley Krakower, Esquire, who represented the CCRA
at the hearing.
        7
          Levy has failed to comply with Rule 2173, which requires reproduced record pages to be
numbered in Arabic figures followed by a small “a,” by failing to follow the Arabic figures with a
small “a.” For ease of reference and consistency, this Court will cite to the pages of the
Reproduced Record by Arabic figures without the small “a.”
                                                7
13. [] Missimer highlighted that[,] by[]right under RM[-
]1 [Residential] zoning, Applicant could construct a
multi[-]family triplex with three (3) open[-]air parking
spaces.     However, given the character of the
neighborhood, Applicant did not believe this would be the
best use of the site, instead preferring a single-family
home. [See R.R. at 11.]
....
19. [] Missimer called Noah Ostroff [(Ostroff)] to testify
on behalf of [CCD]. [] Ostroff agreed that [] Missimer’s
statements to that point were true and accurate and adopted
them as his own testimony. [See R.R. at 16.]
....
23. When asked by the [ZBA] to respond [to CCRA’s
claim that[,] by creating Parcel A and Parcel B on the
Property, Parcel A becomes a Pine Street lot while Parcel
B becomes a Waverly Street lot. Thus, Applicant’s
proposal must satisfy this zoning prohibition on accessory
parking applicable to Waverly Street, [] Missimer asserted
that the “accessory” status of parking was a technicality
here. She argued, “the view and context of the
neighborhood is what you’re looking at here,” listing
nearby streets with parking including Waverly, Pine,
Addison, and Lombard Streets. [R.R. at 20.]
....
38. Paula Brumbelow-Burns [Brumbelow-Burns],
representing the [City’s] Planning Commission, testified
that the “Property is indicated for residential use on the
comprehensive plan.” Brumbelow-Burns stated the
[City’s] Planning Commission did not object to the
garage parking on Waverly “[d]ue to the character of
the block of Waverly with existing parking,” but the
[City’s] Planning Commission felt the requested height
not necessary and did not recommend the height variance
be granted. [R.R. at 68.]




                            8
R.R. at 73-75 (emphasis added).
            Based on the above, the ZBA made the following pertinent Conclusions
of Law (COL):

            9. The [ZBA] concludes that [] Applicant here
            established entitlement to the requested use [v]ariance
            for accessory parking and dimensional variance for rear[-
            ]yard setback.
            ....
            11. With respect to accessory parking, the [ZBA] notes
            that there is not on[-]street parking on the subject block
            of Waverly Street and that proposed Parcel B, which
            fronts Waverly Street, currently serves as a parking lot
            for nine (9) cars - more than the number proposed by
            Applicant.
            12. The [ZBA] further notes, as did the [City’s] Planning
            Commission representative, that parking is common on
            the block.
            13. The [ZBA] concludes these factors are sufficient to
            establish the hardship required for grant of the
            requested parking variance.
            14. The [ZBA] further finds that the proposed use is the
            minimum necessary [Zoning] Code variance to afford
            relief. The [ZBA] notes that the proposed use is equally
            or less impactful than development permitted [b]y-
            [r]ight - a two (2) car garage instead of three (3) open[-
            ]air parking spaces.
            ....
            19. The [ZBA] concludes that Applicant’s project
            including the requested parking use variance and rear[-
            ]yard depth dimensional variance, are in keeping with the
            Zoning Code’s purpose and will not adversely impact
            the public health, safety, or welfare, including
            considerations of traffic, light and air, public facilities,
            or the environment. Applicant’s project will be in
            keeping with the residential neighborhood and the
            existing parking uses nearby.

                                         9
               20. For all of the above[-]stated reasons, the [ZBA]
               concludes that the requested parking use variance and
               rear[-]yard setback dimensional variance were properly
               granted.

R.R. at 77-78 (emphasis added).
               Accordingly, the ZBA found: (1) “there are unique physical
circumstances or conditions . . . peculiar to the [P]roperty, and that the unnecessary
hardship is due to such conditions . . . [,]” Zoning Code §14-303(8)(e)(.2)(.a); see
also COL 11-13; (2) “[t]hat the use variance . . . will not alter the essential character
of the neighborhood . . . [,]” Zoning Code §14-303(8)(e)(.2)(.c); see also COL 19;
and (3) “[t]hat the hardship cannot be cured by the grant of a dimensional
variance[,8]” Zoning Code §14-303(8)(e)(.2)(.d).
               This Court has held:

               “[Applicant] [was] not required to present evidence that
               the [] [P]roperty could not be utilized for its intended uses
               or whether there were alternative permitted uses under the
               [] zoning restrictions to which the [] [P]roperty could be
               utilized for, nor [was] [Applicant] required to submit
               evidence that [it] attempted to sell the [] [P]roperty to no
               avail.” Chosen 300 Ministries [v. City of Phila. Zoning
               Bd. (Pa. Cmwlth. No. 67 C.D. 2015, filed Jan. 19, 2016),]
               slip op. at 9-10[.] . . . Indeed, the [Pennsylvania] Supreme
               Court “explicitly rejected the requirement that an applicant
               for a variance . . . eliminate every possible permitted use.”
               Marshall, 97 A.3d at 332.

Liberties Lofts LLC v. Zoning Bd. of Adjustment, 182 A.3d 513, 535 (Pa. Cmwlth.
2018). “Th[e Pennsylvania Supreme] Court has repeatedly made clear that in
establishing hardship, an applicant for a variance is not required to show that the



       8
         Because the ZBA granted Applicant a rear-yard setback dimensional variance, which did
not cure the hardship “‘the hardship [could not] be cured by the grant of a dimensional variance.’
[Zoning Code] § 14-303(8)(e)(.2)(.d).” In re Garcia, ___ A.3d ___, ___ (Pa. Cmwlth. No. 134
C.D. 2020, filed May 10, 2022), slip op. at 22.
                                               10
property at issue is valueless without the variance or that the property cannot be used
for any permitted purpose.” Marshall, 97 A.3d at 330.
              Moreover, given that the current use of Parcel B is “a parking lot” with
nine open-air parking spaces, that Applicant has the right to erect a multi-family unit
with three open-air parking spaces, and the proposed single-family home has a two-
car garage, R.R. at 15, there is no on-street parking on Waverly Street and parking
is “common” nearby, R.R. at 12, and the project will be in keeping with the
residential neighborhood and the existing parking uses nearby, see R.R. at 20, the
change sought is a “more desirable” use than the use by-right, and “will not adversely
affect, but better the neighborhood.” Marshall, 97 A.3d at 330 (quoting O’Neill,
120 A.2d at 904). Because the ZBA’s “findings [of fact] are [] supported by
substantial evidence,” this Court cannot conclude that “the [ZBA] abused its
discretion.” Id. at 331 (quoting Twp. of Exeter, 962 A.2d at 659).
              Levy next argues that the ZBA did not address the adverse impact on
the community.9 Specifically, Levy contends that the statement (Statement) of Levy
and her husband (collectively, the Levys) and Levy’s testimony were not addressed
before the ZBA. CCD rejoins that, while it is clear that the variance will result in
the construction of a home that seamlessly fits into the neighborhood and reduces
density as compared to a by-right project, there is no evidence whatsoever that the
variance will increase congestion or limit access for emergency vehicles.
              This Court has held:

              The Zoning Code . . . places the initial burden on the
              applicant to prove that the proposed use meets all of the
              Zoning Code’s criteria and conditions applicable to the
              proposed use. The applicant also bears the initial burden
              of proving that the proposed use will not detrimentally

       9
         Although this issue was not included in her Statement of the Question Involved, Levy
included it in her proposed Answer to the stated question. Levy Br. at 2. Accordingly, this Court
will address the argument.
                                               11
             impact the neighborhood beyond what is normally
             expected from the proposed use pursuant to seven
             specific criteria. If the applicant satisfies this initial
             burden, the objectors, should there be any, have the burden
             of proving that the proposed use will detrimentally impact
             the health, safety, and welfare of the neighborhood beyond
             what is normally expected from the proposed use and may
             present evidence, and bear the burden of proving, that the
             proposed use does not conform with the purpose, spirit,
             and intent of the Zoning Code. In order for the objectors
             to meet their burden, they cannot merely speculate as to
             possible harm, but must show “a high degree of
             probability that the proposed use will substantially affect
             the health, safety[,] and welfare of the community greater
             than what is normally expected from that type of use.”
             Sunnyside Up Corp. v. City of Lancaster Zoning Hearing
             Bd., 739 A.2d 644, 650 (Pa. Cmwlth. 1999) (quotation
             omitted). The burden placed on the objectors “is a heavy
             one.” Marr Dev. Mifflinville, LLC v. Mifflin Twp. Zoning
             Hearing Bd., 166 A.3d 479, 483 (Pa. Cmwlth. 2017).

Monroe Land Invs. v. Zoning Bd. of Adjustment, 182 A.3d 1, 9 (Pa. Cmwlth. 2018).
             Before the ZBA, Levy adopted the statements of her counsel (Counsel),
and submitted the Statement. In their Statement, the Levys described in relevant
part: “The apartments at 2034-[20]36 Pine Street presently have access to Waverly
Street in the event of fire and other disaster. If the proposed structure is built on
Waverly Street, there will be no rear egress from the existing structure.” R.R. at
226. Similarly, before the ZBA, Counsel stated relative to the use variance:

             [Y]ou have a subdivision of the parcel that would create
             an interior yard for the Pine Street property that will be
             landlocked, and that would create a dangerous condition.
             Fire and emergency vehicles would not be able to access
             that area, because it would be completely cut off from
             Waverly Street, and now they can access it, because it’s an
             open area.

R.R. at 35-36. In response thereto, the ZBA Chairman inquired: “Would the by[-
]right triplex create the same issue?” R.R. at 36. Counsel responded: “It may, it


                                         12
may, but we are not here on that at this time.” Id. Missimer rejoined: “[T]he
construction would create the same issue.” Id.
             The ZBA concluded:

             17. The [ZBA] additionally concludes that the hardship
             was not self-imposed, and that the rear yard[-]setback
             variance will not detrimentally impact the public
             health, safety[,] or welfare.
             18. The [ZBA] also notes that Applicant undertook
             extensive and lengthy project planning and good faith
             community engagement efforts to resolve neighbors’
             current and future concerns with the proposal, despite
             CCRA’s ultimate opposition.
             19. The [ZBA] concludes that Applicant’s project,
             including the requested parking use variance and rear yard
             depth dimensional variance, are in keeping with the
             Zoning Code’s purpose and will not adversely impact the
             public health, safety, or welfare, including
             considerations of traffic, light and air, public
             facilities[,] or the environment. Applicant’s project will
             be in keeping with the residential neighborhood and the
             existing parking uses nearby.

R.R. at 78 (emphasis added). Because Levy did not present any evidence that there
is “a high degree of probability that the proposed use will substantially affect the
health, safety[,] and welfare of the community greater than what is normally
expected from that type of use,” Monroe Land Invs., 182 A.3d at 9 (quoting
Sunnyside Up Corp, 739 A.2d at 650), Levy did not meet her “heavy” burden. Id.
(quoting Marr Dev. Mifflinville, LLC, 166 A.3d at 483). Accordingly, the ZBA did
not abuse its discretion.
             For all of the above reasons, the trial court’s order is affirmed.


                                        _________________________________
                                        ANNE E. COVEY, Judge


                                          13
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Dale Levy,                            :
                  Appellant           :
                                      :
             v.                       :
                                      :
Zoning Board of Adjustment            :   No. 1205 C.D. 2020
of the City of Philadelphia           :


                                  ORDER

             AND NOW, this 15th day of July, 2022, the Philadelphia County
Common Pleas Court’s October 16, 2020 order is affirmed.



                                    _________________________________
                                    ANNE E. COVEY, Judge